                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE


RYAN D. BURNETT,                       )
                                       )
             Plaintiff,                )
                                       )
      v.                               )      2:16-cv-00359-JAW
                                       )
OCEAN PROPERTIES, LTD.                 )
and AMERIPORT, LLC,                    )
                                       )
             Defendant.                )


ORDER ON MOTION IN LIMINE REGARDING THE PARTIES’ ECONOMIC
                        STANDING

      In this Americans with Disabilities Act (ADA) lawsuit, Ocean Properties Ltd.

and Ameriport, LLC (Ocean Properties) move in limine to prohibit Ryan Burnett from

introducing at trial, or otherwise mentioning in the presence of the jury, evidence or

information regarding the wealth or size of a party or contrasting the relative

economic standing of the parties. The Court will allow the Plaintiffs to present

evidence of the number of employees working at the Defendants, but it is unclear

about what forum the parties prefer to resolve this mixed question of law and fact.

Regarding evidence of the wealth of the Defendants, the Court intends to bifurcate

the questions of liability and compensatory damages and the question of punitive

damages. Evidence of wealth is not admissible during the first phase, and the Court

will later address whether evidence of wealth is admissible during the punitive

damages phase upon further briefing from counsel.

I.    THE POSITIONS OF THE PARTIES
      A.     Ocean Properties’ Motion

      Ocean Properties argues that “the relative wealth or sizes of the parties are

not relevant or admissible because the information does not tend to prove or disprove

any material fact in dispute in this case.” Defs.’ Mot. in Limine Regarding the Parties’

Economic Standing at 2 (ECF No. 108) (Defs.’ Mot). It contends that even if relevant,

such evidence should be excluded under Federal Rule of Evidence 403, because its

probative value is “outweighed by the danger of prejudice, confusion of the issues,

misleading the jury, or by consideration of undue delay, waste of time, of needless

presentation of cumulative evidence.” Id. Finally, Ocean Properties contends that

any argument that Mr. Burnett makes regarding the relevance of financial condition

to punitive damages should be rejected “because Plaintiff’s claims for punitive

damages are barred as set forth in Defendants’ contemporaneously-filed motion in

limine.” Id. at 3.

      B.     Ryan Burnett’s Response

      Mr. Burnett opposes the motion, noting first that the motion “ignores the fact

that this case falls under the Maine Human Rights Act and the Americans with

Disabilities Act, both of which contain specific damages caps related to the size of a

company” (citing 5 M.R.S. § 4613(2)(B)(8)(e)(iv) ($500,000 for employers with more

than 500 employees); 43 U.S.C. § 1981a(b)(3)(D) ($300,000 for employers with more

than 500 employees). Pl.’s Resp. to Defs.’ Motion in Limine Regarding the Parties’

Economic Standing at 1 (ECF No. 116) (Pl.’s Opp’n). Mr. Burnett also contends that

punitive damages are allowed under both the MHRA and the ADA “if the complaining



                                           2
party demonstrates that the respondent engaged in a discriminatory practice . . . with

malice or reckless indifference to the rights of an aggrieved individual protected by

this Act.” Id. (citing 5 M.R.S. § 4613(2)(B)(8)(c); see also 42 U.S.C. § 1981a(b)(1)).

      Mr. Burnett goes on to argue that “the size of the company. . . is essential to

establish the applicable cap [in an employment case], even though that information

is not passed on to the jury”, as a proxy for ability to pay. Id. Mr. Burnett clarifies

that he “does not intend to make any arguments to the jury about the relative

economic standing of the parties, but instead intends to establish the large size of the

company,” which he contends is relevant not only to the damages cap, but also to

whether the company had knowledge of federal law, an element of punitive damages.

Id.

II.   DISCUSSION

      A.     Number of Employees

       Evidence of the number of employees of the Defendants is critical to

establishing the applicable statutory cap. Typically, whether a defendant fits within

one of the statutory caps is not presented to the jury but separately to the judge to

impose the statutory limitations on damages. It is also often stipulated to by the

parties, since there is usually no reason to disagree about a seemingly simple

numerical question of fact.

      Here, however, there seems to be a disagreement as to how to count the

employees and the number of employees attributable to each Defendant. In light of

this disagreement, there are at least a couple of alternatives. The parties may wish



                                            3
to sever the employment numbers issue and present it separately to the Court after

the verdict. This approach makes sense if numbers are not in controversy and the

focus is on the legal significance of the numbers.   Furthermore, if the jury were to

issue a verdict of less than the statutory caps, there would be no need to resolve the

numbers question. Finally, the Court could resolve the cap issue in the fullness of

time after trial with guidance from counsel.

      Another possibility is to present the numbers question to the jury. If the

parties elect to proceed in this fashion (which the Court assumes is their right), the

Court will require proposed jury instructions from the parties to make certain that

the jury is able to understand what it is being asked to do. In addition, upon request,

the Court will instruct the jury that it must not consider the number of the

Defendants’ employees in arriving at its verdict on either liability or compensatory

damages.

      B.     Wealth of the Parties

      The Defendants also argue that evidence of the relative wealth of the parties

should be excluded, in part because Mr. Burnett’s claims for punitive damages are

“barred as set forth in Defendants’ contemporaneously-filed motion in limine.” Defs.’

Mot. at 1-3. However, the Court denied its motion to exclude evidence of damages

other than injunctive relief. Order on Mot. in Limine to Exclude Evid. of Monetary

Damages (ECF No. 132).

      The Defendants’ remaining contention is that evidence of the relative wealth

of the parties is unfairly prejudicial. Although Mr. Burnett states that “he does not



                                          4
intend to make any arguments to the jury about the relative economic standing of

the parties”, he emphasizes that he “intends to establish the large size of the

company.” Pl.’s Opp’n at 2 (emphasis in original). Mr. Burnett maintains that the

size of the company also goes to the “Plaintiff’s ability to prove punitive damages.”

Id.

      The federal and state statutes applicable to Mr. Burnett’s claims expressly

allow for the imposition of punitive damages, if he proves intentional, malicious or

recklessly indifferent employment discrimination.       42 U.S.C. § 1981a(b)(1) (“A

complaining party may recover punitive damages under this section against a

respondent . . . if the complaining party demonstrates that the respondent engaged

in a discriminatory practice or discriminatory practices with malice or with reckless

indifference to the federally protected rights of an aggrieved individual”); 5 M.R.S. §

4613(2)(B)(8)(e) (“The remedies may include, but are not limited to . . . [i]n cases of

intentional employment discrimination with respondents who have more than 14

employees, compensatory and punitive damages”).

      If the jury concludes that Ocean Properties intentionally discriminated against

Mr. Burnett because of his disability, the First Circuit commented that this would be

“just the sort of conduct that punitive damages are aimed to deter.” Che v. Mass. Bay

Transp. Auth., 342 F.3d 31, 41 (1st Cir. 2003) (citations omitted). Similarly under

Maine law, if the jury concludes that Ocean Properties intentionally discriminated

against Mr. Burnett, a jury may award punitive damages, although subject to the




                                          5
clear and convincing standard of proof. Batchelder v. Realty Res. Hospitality, LLC,

2017 ME 17, ¶ 22, 914 A.2d 1116.

      The Court reserves the question of whether, if the punitive damages phase of

trial is reached, Mr. Burnett should be allowed to admit evidence of the Defendants’

wealth. Guidance from the United States Supreme Court has been vague. In State

Farm Mutual Automobile Insurance Company v. Campbell, 538 U.S. 408 (2003), the

Court wrote that “[t]he wealth of a defendant cannot justify an otherwise

unconstitutional punitive damages award.” Id. at 427. However, the Campbell Court

quoted Justice Breyer’s concurrence in BMW of North America v. Gore, 517 U.S. 559

(1996) as stating that “[Wealth] provides an open-ended basis for inflating awards

when the defendant is wealthy . . . . That does not make its use unlawful or

inappropriate; it simply means that this factor cannot make up for the failure of other

factors, such as ‘reprehensibility,’ to constrain significantly an award that purports

to punish a defendant’s conduct.” Campbell, 538 U.S. at 427-28 (quoting BMW, 517

U.S. at 591). Yet, in his persuasive pattern jury instructions, Judge Hornby has

written:

      We have not listed the defendant’s wealth as a factor. Although the
      Supreme Court has never actually prohibited consideration of wealth,
      there are expressions of concern.

Judge Hornby’s Draft of Pattern Jury Instructions for Cases of Employment

Discrimination § 10.1, n.17 (updated 3/1/10).

      The Court is inclined to bifurcate the questions of liability and compensatory

damages and the question of punitive damages. Although the Court is aware of no



                                          6
basis to allow evidence of the Defendants’ wealth during the first phase, the Court is

not ready to answer whether evidence of the Defendants’ wealth should be admitted

during the second. The Court looks to counsel for further assistance in answering

this question, including whether evidence of wealth should be admitted at all during

the punitive damages phase (if reached), the nature of appropriate evidence of wealth,

any limitations on that evidence, and any jury instructions concerning how a jury

should consider this evidence if admitted.

III.   CONCLUSION

       The Court DISMISSES Defendants’ Motion in Limine Regarding the Parties’

Economic Standing (ECF No. 108).

       SO ORDERED.

                                       /s/ John A. Woodcock, Jr.
                                       JOHN A. WOODCOCK, JR.
                                       UNITED STATES DISTRICT JUDGE

Dated this 23rd day of October, 2018




                                             7
